                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
               v.                                    ) Case No. 2:19-CR-04035-SRB
                                                     )
GARLAND WISELY,                                      )
                                                     )

                           MOTION FOR CONTINUANCE

       COMES NOW Defendant, by and through Adam Woody, Attorney for Defendant,

and requests a continuance of the accelerated jury trial scheduled on October 19, 2020 at

8:00 a.m.

       Defense Counsel requests that the case be continued to the January joint criminal

trial docket. One of Defendant's co-defendants was recently arrested in Alaska and is still

in the process of being brought back to Missouri to face the jurisdiction of this court.

Defendant, through counsel, is currently negotiating with the attorney for the Government,

and the outcome of some of these other cases could impact negotiations. Counsel requests

additional time to continue to carry out these negotiations. The Assistant United States

Attorney prosecuting the case is not opposed to this request.

       WHEREFORE, Defense Counsel respectfully requests the accelerated jury trial

scheduled for October 19, 2020, be continued to the January 2020 trial docket and for

such other and further relief as the Court deems just and proper.

                                            _/s/ Adam D. Woody___________________
                                               Adam D. Woody
                                               Missouri Bar # 58999
                                               Attorney for Defendant




     Case 2:19-cr-04035-SRB Document 195 Filed 09/14/20 Page 1 of 2
LAW OFFICE OF ADAM WOODY
Attorney at Law
2121 South Eastgate Avenue
Springfield, MO 65809
Phone: (417) 720-4800
Fax: (417) 708-0321


                                      Certificate of Service

       I hereby certify that on September 12, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which sent notification of such filing to
Assistant U.S. Attorney.

                                                      _/s/ Adam D. Woody____________
                                                      Adam D. Woody
                                                      Attorney at Law




     Case 2:19-cr-04035-SRB Document 195 Filed 09/14/20 Page 2 of 2
